BARTLETT, J. pro tem.
This was an action brought to recover subsequent installments due April 1, May 1 and June 1 of 1949 under the provision of the same contract of sale which was the subject of Civil No. 17974, K. & M. Inc., a corporation, Plaintiff, Cross-Defendant and Respondent, Paul E. Tapley, Cross-Defendant and Respondent, v. George LeCuyer et al., Defendants, Cross-Complainants and Appellants, ante, p. 710 [238 P.2d 28]. At the time of the trial of these actions, it was stipulated that in the event the court found for the plaintiff and cross-defendants in case Civil No. 17974,' then the court should find for the plaintiff in this case, and that in the event the court should find for the defendants and cross-complainants in case Civil No. 17974, then the court should find for the defendants in this case. The court having rendered judgment for the plaintiffs in the preceding case, Civil No. 17974, rendered judgment in this action for the plaintiffs and against the defendants in the sum of $2,100. For the reasons expressed in the opinion in Civil No. 17974, K. & M. Inc., a corporation, Plaintiff, Cross-Defendant and Respondent, Paul E. Tapley, Cross-Defendant and Respondent, v. George LeCuyer et al., Defendants, Cross-Complainants and Appellants, ante, p. 710, the judgment is affirmed.
Shinn, P. J., and Vallée, J., concurred.